Securities and Exchange Commission Washington, DC 20549 Rule 23c-2 Notice of Intention to Redeem Securities of Tortoise Power and Energy Infrastructure Fund, Inc. 11550 Ash Street Leawood, KS66211 under the Investment Company Act of 1940 Securities Act File No. 333-145105 Investment Company Act File No. 811-22106 Title of the class of securities of Tortoise Power and Energy Infrastructure Fund, Inc. (the “Company”) to be redeemed: Floating Rate Senior Notes, Series A (CUSIP 89147X A*5) (the “Series A Notes”). Date on which the securities are to be called or redeemed: The Series A Notes will be redeemed on December 18, 2012. Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The Series A Notes are to be redeemed pursuant to Section 8.2 of the Master Note Purchase Agreement between the Company and lender dated November 6, 2009. The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: The Company intends to redeem all of the outstanding Series A Notes, representing an aggregate principal amount of $20,000,000. SIGNATURE Pursuant to the requirement of Rule 23c-2 under the Investment Company Act of 1940, the Company has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 16th day of November, 2012. Tortoise Power and Energy Infrastructure Fund, Inc. By: /s/ P. Bradley Adams Name: P. Bradley Adams Title: Chief Financial Officer
